 VIRGO DRESS COMPANY565Anthony Salerno,doing business as Virgo DressCompany and Local 259,InternationalLadies'Garment Workers'Union,AFL-CIO. Case 3-CA-6672March 2, 1977DECISION AND ORDERallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.By CHAIRMAN MURPHY ANDMEMBERSJENKINS AND WALTHERUpon a charge filed on August 3, 1976, by Local259, International Ladies' Garment Workers' Union,AFL-CIO, herein called the Union, and duly servedon Anthony Salerno, doing business as Virgo DressCompany, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector forRegion 3, issued acomplaint and notice of hearing on September 27,1976, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(3) and (1) and Section (2)(6) and (7) oftheNational Labor Relations Act, as amended.Copies of the charge, complaint, and notice ofhearing before an Administrative Law Judge wereduly served on the parties to this proceeding.On November 15, 1976, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 19,1976, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-dent failed to file a response to Notice To ShowCause and the allegation of the Motion for SummaryJudgment stands uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following.Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or any228 NLRB No. 55The complaint and notice of hearing served onRespondent specifically states that unless an answerto the complaint is filed by Respondent within 10days of service thereof "all of the allegations in theComplaint shall be deemed to be admitted by it to betrue and may so be found by the Board." Further,according to the uncontroverted Motion for Summa-ry Judgment, on October 28, 1973, counsel for theGeneral Counsel mailed to Respondent by regularmail a letter, in confirmation of a previous telephonecall notifying it of its failure to file an answer andinforming Respondent thatunless ananswer to thecomplaint was received by October 29, 1976, aMotion for Summary Judgment would be made. Asof November 12, 1976, that date of the Motion forSummary Judgment, no answer has been filed. SinceRespondent did not file an answer to the complaintnor a response to the Notice To Show Cause, andsince no good cause for these failures has beenshown, the allegations of the complaint are deemedtobe admitted and are found to be true inaccordance with the rules set forth above. We shall,accordingly, grant the Motion for Summary Judg-ment.On the basis of theentirerecord, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, an individual proprietor doing busi-nessunder the trade name and style of Virgo DressCompany,maintainsits principal office and place ofbusiness in New Paltz, New York, where it isengaged in the manufacture, sale, and distribution ofwomen's apparel. Respondent annually manufac-tures and sells goods valued in excess of $50,000, ofwhich goods valuedin excessof $50,000 are sold tovarious jobbers in the garment industry located inthe State of New York, each of which jobbersannually sells and ships goods valued in excess of$50,000 directly to States of the United States otherthan the State of New York.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that 566DECISIONSOF NATIONAL LABOR RELATIONS BOARDitwill effectuate the policies of the Act to assertV. THE REMEDYjurisdiction herein.H. THELABOR ORGANIZATION INVOLVEDLocal 259,International Ladies' Garment Workers'Union,AFL-CIO,is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Independent 8(a)(1) ViolationsOn or about July 20-22, 1976, Respondent,through its officers, agents, and/or representatives,(a) interrogated its employees concerning their ownand other employees' membership in, activities onbehalf of, and sympathies with the Union; (b)threatened its employees with discharge because oftheir activities in support of the Union; and (c)threatened to close its plant if its employees selectedthe Union as their bargaining representative.Accordingly, we find that, by the aforesaid con-duct,Respondent interfered with, restrained, andcoerced its employees in the exercise of rightsguaranteed in Section 7 of the Act and has therebyengaged in and is engaging in unfair labor practiceswithinthe meaningof Section 8(a)(l) of the Act.B.The 8(a)(3) ViolationOn or about July 22, 1976, Respondent terminatedthe employment of its employees Ruth Keesler andBarbaraGardner and has failed and refused toreinstate them because they joined or assisted theUnion or engaged in other union or concertedactivities for the purpose of collective bargaining ormutual aid or protection.We accordingly find that, by the aforesaid conduct,Respondent discriminated in regard to the terms andconditions of employment of its employees therebydiscouragingmembership in a labor organizationand that by such conduct Respondent engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic,and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.Having found that Respondent has engaged in andisengaginginunfair labor practices within themeaningof Section 8(aX3) and (1) of the Act, weshall order that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.Having also found that Respondent discriminatori-ly discharged employees Ruth Keesler and BarbaraGardner, we shall order Respondent to offer themimmediate and full reinstatement to their former jobsor, if those jobsno longer exist,to substantiallyequivalentpositions,without prejudice to theirseniority and other rights and privileges, and to makethem whole for any loss of earnings they may havesuffered by payment to them of a sum of moneyequal to the amount they normally would haveearned as wages from the date of their discharge tothe date of Respondent's offer of reinstatement, lessnet earnings, in accordance with the formula setforth in F.W.Woolworth Company,90 NLRB 289(1950), with interest as prescribed inIsis Plumbing &Heating Co.,138 NLRB 716 (1962).As the unfair labor practices committed byRespondent were of a character which go to the veryheart of the Act, we shall order Respondent to ceaseand desist from infringing in any other manner uponthe rights of employeesguaranteedby Section 7 ofthe Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Anthony Salerno, doing business as VirgoDressCompany, is an employerengaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.Local 259,InternationalLadies'GarmentWorkers' Union, AFL-CIO, is a labor organizationwithin themeaningof Section 2(5) of the Act.3.By the conduct set forthin sectionIII,A andB,Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, andthereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3)and (1) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act. VIRGO DRESSCOMPANYORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respondent,AnthonySalerno,doing business as Virgo DressCompany,New Paltz,New York,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating its employees concerning theirown and other employees'membership in, activitieson behalf of,and sympathy with the Union.(b)Threatening its employees with dischargebecause of their activities in support of the Union.(c)Threatening to close its plant if its employeesselect the Union as their collective-bargaining repre-sentative.(d) Discouraging membership in Local 259,Inter-national Ladies' Garment Workers'Union, AFL-CIO, or anyother labor organization,by discrimina-torilydischarging or by otherwise discriminating inregard to hire and tenure of employment of any of itsemployees becausetheyjoined or assisted theaforesaid Union or any other labor organization, orengaged in other concerted activity for the purposeof collective bargaining or any mutual aid orprotection.(e) In any other manner interfering with,restrain-ing, or coercing employees in the exercise of rightsguaranteed them in Section7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policiesof the Act:(a)Offer Ruth Keesler and Barbara Gardnerimmediate and full reinstatement to their former jobsor, if those jobs no longer exist,to substantiallyequivalentpositions,without prejudice to theirseniority or other rights and privileges and makethem whole for any loss of pay they may havesuffered by reason of the discrimination against themin the manner set forth in the section herein entitled"The Remedy."(b) Post at its New Paltz,New York,plant copiesof the attached notice marked"Appendix."'Copiesof said notice,on forms providedby theRegionalDirector for Region 3, after being duly signed byRespondent'srepresentative,shallbe posted byRespondent immediately upon receipt thereof, andbe maintainedby itfor 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insurethat said notices are not altered,defaced, or coveredby any othermaterial.567(c)Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.1In the event that this Order is enforced by a Judgmentof a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National LaborRelations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees con-cerning their own and other employees' member-ship in, activities on behalf of, and sympathy withLocal 259, International Ladies' Garment Work-ers'Union, AFL-CIO.WE wiLL NOT threaten our employees withdischarge because of their activities in support ofthe Union.WE WILL NOT threaten to close our plant if ouremployees select the Union as their collective-bargaining representative.WE wiLL NOT discourage membership in Local259, InternationalLadies'GarmentWorkers'Union, AFL-CIO, or any other labor organiza-tion, by discriminatorily discharging or by other-wise discriminatingin regard to hire and tenure ofemployment of any of our employees becausethey joined or assisted the aforesaid Union, orany other labor organization, or engaged in otherconcerted activity for the purpose of collectivebargaining or anymutual aidor protection.WE WILL NOT in any othermannerinterferewith,restrain,or coerce our employees in theexercise of their rights guaranteed them in Section7 of the Act.WE WILL offer Ruth Keesler and BarbaraGardnerimmediateand full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions,withoutprejudice to their seniority or other rights andprivileges and make them whole for any loss ofpay they may have suffered by reason of thediscrimination against them.ANTHONY SALERNO,DOING BUSINESS ASVIRGO DRESS COMPANY